DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/10/2022 has been entered, however, the Applicant is reminded that the text of cancelled claims should not be included in the listing of claims (see cancelled claim 8 which improperly includes the text of the cancelled claim).  Claims 8 and 14-20 have been canceled.  Claims 1-7, 9-13 and 21-27 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Based upon Applicant’s response to the rejection under 35 U.S.C. 112(b) as recited in the prior office action with regards to the limitation “wherein the at least one dielectric layer includes an amine modified polyether tetraacrylate”, the limitation has been interpreted as being directed to either the cured or uncured dielectric layer wherein the amine modified polyether tetraacrylate may be present as part of the cured/crosslinked structure and/or in unreacted form.
Further, the claim limitations with regards to one layer “on” or “deposited on” another have been broadly interpreted as directly or indirectly thereon such that intervening layers are not excluded, particularly given claims 3 and 6 (as dependent upon amended claim 1), as well as claims 22-23 which specifically recite additional intervening layers.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (USPN 6,150,022) in view of Cunningham (US2016/0168177), for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in the prior office action, Coulter discloses bright metal flake based pigments (as in instant claim 27) for use in various applications such as coating compositions, inks, extrusion, and paints, comprising a plurality of core flake sections each formed of a central reflector layer and dielectric support layers on opposing sides of the reflector layer, and a variety of outer coating layers formed around the core flake sections, such as various dielectric and absorber layers having thicknesses dependent upon the desired optical characteristics of the pigment; wherein the pigment particles may be provided with color shifting properties based upon the selection of coating materials, such as the use of low index dielectric materials to produce pigments with color shifting properties, and/or the use of at least one magnetic material coating layer to produce magnetic color shifting pigments (Abstract; Col. 4, lines 48-56; Col. 5, lines 56-63; Col. 12, lines 30-39; Col. 12, line 59-Col. 13, line 3; reading upon the claimed magnet containing layer of amended claim 1 as well as the “color shifting colorant” comprising an article and “a liquid medium” as in instant claim 7).  Coulter discloses that the core or the bright metal flake, abbreviated as BMF, of the pigment flakes is formed by providing a core structure, such as a three-layered core structure of dielectric support layers 12 and 16 sandwiching a reflector layer 14 on a web 11 as shown in Fig. 1; wherein the reflector layer 14 is formed from reflective metals, such as aluminum or copper (Col. 6, lines 33-44), as previously noted, as well as nickel, cobalt, or combinations or alloys thereof which read upon the “reflective material” as well as the claimed “magnet containing layer”, wherein such magnetic reflective metals forming the reflector layer may be deposited to a thickness in a range from about 40nm to about 150nm (Col. 6, lines 50-52) such that any portion thereof may read upon the broadly claimed magnet containing layer and the remainder reading upon the claimed at least one first metallic layer on the magnet containing layer; and the BMF may further comprise one or more 
Hence, Coulter teaches a color shifting colorant comprising an article (e.g. foil or pigment flakes) and a liquid medium (e.g. paint, ink, coating composition) as recited in instant claim 7, wherein the pigment flakes have a general layer structure reading upon and/or suggesting the claimed layer structure of instant claims 1-4, 6, 9 and 13, including metallic magnetic, reflective and/or absorber layers, and dielectric layers, with at least one metallic 
However, as discussed in detail in the prior office action, Cunningham discloses photocurable acrylate-based compositions that may be utilized to form dielectric layers, thin pigmented layers and/or coating layers for optical articles, wherein the photocurable acrylate-based compositions disclosed by Cunningham comprise the same components of the dielectric layer as in the claimed invention including as recited in instant claims 1, 11-12, and 24-26 as discussed in detail in the prior office action and incorporated herein by reference, and given that Coulter generally discloses that the dielectric layer(s) can be formed from organic monomers and polymers such as acrylates, with a physical thickness in the range from about 50nm to about 800nm, wherein a flat and smooth surface allows for further deposition of additional thin film coating layers without compounding surface deformities, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the dielectric acrylate-based composition taught by Cunningham to produce the dielectric layers of the invention taught by Coulter given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness 
With regards to instant claims 21-23, Coulter discloses that prior to coating the metal flake-based pigments with the one or more dielectric, absorbing, and/or optical layers surrounding the core portions 10, the core portions 10 are formed by applying a thin reflector metal layer 14 to a web 11 of flexible material wherein the thin reflector layer 14 has at least one dielectric support layer (12,16) disposed on one or both opposing planar surfaces of the reflector layer 14, such that when the support layer is only provided on one surface of the reflector layer, the resulting structure would be an asymmetric foil as in instant claim 21; and that the dielectric materials of the support layer(s) are inorganic dielectric materials such as aluminum oxide and titanium dioxide, thereby reading upon the claimed metal oxide layer positioned between the at least one (acrylate-based/organic) dielectric layer and the at least one first or second metallic layer as recited in instant claims 22 and 23, respectively, thereby rendering instant claims 22 and 23 obvious over the teachings of Coulter in view of Cunningham (Abstract, Col. 4, lines 28-34 and 57-67; Col. 5, lines 44-55; Col. 6, lines 1-11; Col. 7, lines 3-26).  Further with regards to the “in a strip” limitation of instant claim 21, Coulter generally discloses that the core flake sections are ground into sizes appropriate for the desired application (Col. 9, lines 15-25) and although Coulter discloses that the core flake sections are not of a uniform shape and have a high aspect ratio with respect to the thickness wherein for the purpose of brevity the main planar dimension is referred to as a “diameter” (Col. 8, lines 23-37), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to grind or otherwise cut the core sections into any desired shape, e.g. rectangular or strip-shaped flake, for the metal flake .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Cunningham, as applied above to claims 1-4, 6-13 and 21-27, and in further view of Phillips (US2006/0285184, hereinafter referred to as Phillips ‘184).  The teachings of Coulter in view of Cunningham are discussed in detail above and although Coulter discloses that the BMF pigments may include various coating layers thereon in order to provide the desired optical properties for a particular end use, the teachings of Coulter in view of Cunningham do not specifically disclose that the metallic reflective or absorber layer(s) is/are provided to comprise a pattern as instantly claimed.  However, Phillips ‘184 discloses a similar color shifting colorant comprising layers like those disclosed by Coulter wherein at least one of the dielectric layers is embossed to provide a patterned metallic layer thereon to provide a covert design or security feature which can be utilized with credit cards and banknotes similar to holographic features (Entire document, particularly Abstract; Paragraphs 0007-0009, Figs. 1-2, and as discussed in detail in the prior office action), and given that Coulter also discloses the use of the color shifting colorant, particularly the magnetic color shifting pigments, for credit cards and checks (Col. 12, lines 59-63), it would have been obvious to one having ordinary skill in the art to provide a patterned metallic layer such as disclosed by Phillips ‘184 in the invention taught by Coulter in view of Cunningham to provide an added security feature as taught by Phillips ‘184 given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 2/10/2022 have been fully considered but are not persuasive and/or moot with regards to the obviousness rejections over Coulter in view of Cunningham (alone or further view of Phillips ‘184) in light of the additional remarks above with respect to the amended claims.  On page 11 of the response, the Applicant argues that Coulter allegedly fails to teach or suggest a magnet containing layer, at least one first metallic layer on the magnet containing layer, and at least one dielectric layer on the at least one first metallic layer as recited in instant claim 1, however, the Examiner respectfully disagrees given that Coulter clearly discloses that the reflective metal layer of the core flake section may be formed from the metals disclosed in Col. 6, lines 33-44, including nickel, cobalt, or combinations or alloys thereof, which are “magnet containing” or magnetic materials according to the instant disclosure, and/or may include a magnetic layer surrounding the core flakes that may then be further coated with dielectric and/or metallic layers of reflective and/or absorber metals, such that Coulter provides a clear teaching and/or suggestion of the layer structure as instantly claimed, with the teachings of Cunningham relied upon with respect to the material of the dielectric layer(s).  The Applicant acknowledges that the Examiner relied upon Cunningham for such teachings but argues that Cunningham fails to overcome the alleged deficiencies of Coulter given that Cunningham fails to teach or suggest a magnet layer (see first full paragraph of page 12), however, as discussed in detail above, Coulter discloses a magnet containing layer as well as at least one metallic layer thereon (directly or indirectly) such that said limitation is not deficient in the teachings of Coulter, and given the absence of any clear showing of unexpected results, the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art for the reasons discussed in detail above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 15, 2022